Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF OREGON

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Creative Lighting Solutions, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA Creative Lighting
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  22365 SW Fisk Terrace                                           22365 SW Fisk Terrace
                                  Sherwood, OR 97140                                              Sherwood, OR 97140
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Washington                                                      Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  17970 SW McEwan Road Portland, OR 97224
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.gocreativelighting.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                            Case 19-34296-pcm11                   Doc 1        Filed 11/21/19
Debtor    Creative Lighting Solutions, Inc.                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                                Case 19-34296-pcm11                    Doc 1         Filed 11/21/19
Debtor   Creative Lighting Solutions, Inc.                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                            Case 19-34296-pcm11                      Doc 1        Filed 11/21/19
Debtor    Creative Lighting Solutions, Inc.                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 18, 2019
                                                  MM / DD / YYYY


                             X   /s/ Michael Bernards                                                     Michael Bernards
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Nicholas J. Henderson OR:                                             Date November 18, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Nicholas J. Henderson OR: 074027
                                 Printed name

                                 Motschenbacher & Blattner, LLP
                                 Firm name

                                 117 SW Taylor St., Suite 300
                                 Portland, OR 97204
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (503) 417-0500                Email address


                                 OR: 074027 OR
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                           Case 19-34296-pcm11                      Doc 1        Filed 11/21/19
 Fill in this information to identify the case:
 Debtor name Creative Lighting Solutions, Inc.
 United States Bankruptcy Court for the: DISTRICT OF OREGON                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alameda Electric                Aaron Leeb                      Trade Debt                                                                                                 $8,055.00
 3415 NE 44th Ave.
 Portland, OR 97213              aaronalameda@icl
                                 oud.com
                                 (503) 863-6887
 Aleddra Inc.                    EJ Greenberg                    Trade Debt                                                                                               $37,335.00
 2210 Lind Ave. SW
 Suite 109                       accounting@aleddr
 Renton, WA 98057                a.com
                                 (503) 425-4555 ext
                                 250
 Books To Go                     Jessica Glenn      Services                                                                                                              $11,300.00
 Bookkeeping                                        Rendered
 801 SW Nyberg St.               jessica@bookstog
 #218                            o.biz
 Tualatin, OR 97062              503-832-0035
 Buckley Law, P.C.               Heide              Legal Services                                                                                                          $7,180.98
 5300 Meadows Rd.
 Suite 200                       hbm@buckley-law.
 Lake Oswego, OR                 com
 97035                           (503) 620-8900
 Capital One                                                     Credit Card                                                                                              $88,000.00
 PO Box 30281
 Salt Lake City, UT
 84130-0281
 Christenson                     Tamra Adams                     Breach of              Contingent                                                                        $64,994.00
 Electric, Inc                                                   Contract Claim         Unliquidated
 17201 NE                        Tamra.Adams@chr                                        Disputed
 Sacramento St                   istenson.com
 Portland, OR 97230              (503) 419-3300
 Fleco                           Kathy Zdilla                                                                                                                               $1,342.16
 2055 Luna Rd.
 Suite 142                       kzdilla@fleco.com
 Carrollton, TX 75006            (214) 696-1141
 Ford Motor Credit                                               2017 Ford F350                                      $39,083.53                 $34,000.00                  $5,083.53
 PO Box 552679                                                   1FT8W3BT4HEE6
 Detroit, MI 48255                                               5065


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                      Case 19-34296-pcm11                     Doc 1          Filed 11/21/19
 Debtor    Creative Lighting Solutions, Inc.                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 GlobaLux Lighting                                               Trade Debt                                                                                                 $6,623.44
 2037 S Vineyard
 Ave.                            (909) 591-7506
 Ontario, CA 91761
 Graybar Portland                Don Hume                        Trade Debt                                                                                               $58,603.88
 901 NE 60th Ave.
 Portland, OR 97213              don.hume@grayba
                                 r.com
                                 (503) 280-4293
 Haulaway Storage                                                Services                                                                                                     $961.89
 18420 SW. 126th                                                 Rendered
 Place
 Tualatin, OR 97062
 Main Electric                                                   Breach of              Contingent                                                                      $669,257.57
 3600 W Segerstrom                                               Contract Claim         Unliquidated
 Ave.                                                                                   Disputed
 Santa Ana, CA
 92704
 Merit Construction                                              Trade Debt                                                                                                 $2,707.41
 Alliance
 8625 SW Cascade
 Ave # 100
 Beaverton, OR
 97008
 North Coast Electric                                            Trade Debt                                                                                                 $4,095.36
 PO Box 34399
 Seattle, WA 98124
 Pacific Office                  Raychel Ing                     Office Equipment                                                                                             $725.00
 Automation
 14747 NW                        Raychel.Ing@Pacifi
 Greenbrier Pkwy                 cOffice.com
 Beaverton, OR                   (503) 601-2308
 97006
 PAPE'                                                           Trade Debt                                                                                               $21,381.72
 PO Box 35144 #5077
 Seattle, WA 98124
 Platt Electric                                                  Trade Debt                                                                                               $16,704.90
 PO Box 418759
 Boston, MA 02241
 Portland General                                                Past Due Charges                                                                                             $635.82
 Electric
 PO Box 4438
 Portland, OR 97208
 Ts5 Properties, LLC                                                                                                                                                          $600.00
 110 NE 28th Ave Ste
 210
 Portland, OR 97232
 WYSE Real Estate                                                Past Due Rent                                                                                            $31,956.00
 Advisors
 810 SE Belmont St,
 Suite 100
 Portland, OR 97214


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                      Case 19-34296-pcm11                     Doc 1          Filed 11/21/19
                                                               United States Bankruptcy Court
                                                                       District of Oregon
 In re      Creative Lighting Solutions, Inc.                                                        Case No.
                                                                                Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 18, 2019                                       /s/ Michael Bernards
                                                                     Michael Bernards/President
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



                                                 Case 19-34296-pcm11                Doc 1   Filed 11/21/19
                                                               United States Bankruptcy Court
                                                                         District of Oregon
 In re      Creative Lighting Solutions, Inc.                                                            Case No.
                                                                                 Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Creative Lighting Solutions, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 18, 2019                                                   /s/ Nicholas J. Henderson OR:
 Date                                                                Nicholas J. Henderson OR: 074027
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Creative Lighting Solutions, Inc.
                                                                     Motschenbacher & Blattner, LLP
                                                                     117 SW Taylor St., Suite 300
                                                                     Portland, OR 97204
                                                                     (503) 417-0500 Fax:(503) 417-0501




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy



                                                 Case 19-34296-pcm11                Doc 1     Filed 11/21/19
